Case 1:20-cv-00401-JDL Document 18 Filed 05/06/21 Page 1 of 4                       PageID #: 261



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

Freedom Mortgage Corporation                            CIVIL ACTION NO: 1:20-cv-00401-JDL

                 Plaintiff

                          vs.                           RE: VACANT REAL PROPERTY


Cody L. Gallagher

                  Defendant

                          JUDGMENT OF FORECLOSURE AND SALE

                       Address: 44 New England Road, Augusta, ME 04330
                       Mortgage: September 16, 2016, Book: 12414, Page: 305

        This matter came before the Court pursuant to the Default entered on December 23, 2020

against the named Defendant [ECF 7], Fed. R. Civ. P. 55(b), this Court's Procedural Orders dated

February 17, 2021 [ECF 9,10], and the General Orders in response to the recent outbreak of

Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious Disease Plan for the

United States District Court for the District of Maine. (March 2020).

        Plaintiff, Freedom Mortgage Corporation (“Freedom”), was represented by John A.

Doonan, Esq. The Defendant did not appear or oppose Plaintiff's Motion for Default Judgment of

Foreclosure and Sale. The Court has jurisdiction over the case under 28 U.S.C.A. § 1332.

        All persons interested having been duly notified in accordance with the law, and after

consideration of the Affidavits with supporting documentary evidence and Memorandum of Law in

Support of Plaintiff's Motion for Default Judgment on Documentary Evidence, the Plaintiff's

Motion for Default Judgment of Foreclosure and Sale is GRANTED. Count II – Breach of Loan

Repayment and Security Agreement, Count III – Breach of Contract, Money Had and Received,

Count IV – Quantum Meruit, and Count V – Unjust Enrichment are hereby DISMISSED without

prejudice at the request of the Plaintiff.
                                                       1
Case 1:20-cv-00401-JDL Document 18 Filed 05/06/21 Page 2 of 4                         PageID #: 262



       JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as follows:

  1.      If the Defendant or their heirs or assigns pay Freedom Mortgage Corporation

          (“Freedom”) the amount adjudged due and owing as of March 19, 2021 (attorney's fees

          and deficiency are waived) ($141,711.07) within 90 days of the date of the Judgment, as

          that time period is calculated in accordance with 14 M.R.S.A. § 6322, Freedom shall

          forthwith discharge the Mortgage and file a dismissal of this action on the ECF Docket.

          The following is a breakdown of the amount due and owing:

                     Description                                  Amount
       Principal Balance                                                      $113,873.64
       Interest                                                                 $9,042.89
       Escrow                                                                   $7,934.00
       Unpaid Late Charges                                                        $448.60
       Expense Advances                                                        $10,411.95
       Grand Total                                                            $141,711.07

  2.      If the Defendant or their heirs or assigns do not pay Freedom the amount adjudged due

          and owing ($141,711.07) within 90 days of the Judgment, as that time period is

          calculated in accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of

          the Augusta Property shall terminate, and Freedom shall conduct a public sale of the

          Augusta Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds, first

          to itself in the amount of $141,711.07 after deducting the expenses of the sale, with any

          surplus to be disbursed pursuant to Paragraph 5 of this Judgment, and in accordance

          with 14 M.R.S.A. § 6324. Freedom may not seek a deficiency judgment against the

          Defendant pursuant to the Plaintiff's waiver of deficiency in its Motion.

  3.      Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a certification

          after the appeal period has expired, certifying that the applicable period has expired

          without action or that the final judgment has been entered following appeal

                                                 2
Case 1:20-cv-00401-JDL Document 18 Filed 05/06/21 Page 3 of 4                    PageID #: 263



  4.      The amount due and owing is $141,711.07 as of March 19, 2021.

  5.      The priority of interests is as follows:

          •   Freedom Mortgage Corporation has first priority, in the amount of $141,711.07,

              pursuant to the subject Note and Mortgage and there are no parties-in-interest other

              than the Defendant who has second priority.

  6.      The pre-judgment interest rate is 3.875%, see 14 M.R.S.A. § 1602-B, and the post-

          judgment interest rate is 6.09%, see 14 M.R.S.A. § 1602-C.

  7.      The following information is included in this Judgment pursuant to 14 M.R.S.A. §

          2401(3):

                             PARTIES                           COUNSEL
PLAINTIFF                    Freedom Mortgage Corporation John A. Doonan, Esq.
                             10500 Kincaid Drive          Reneau J. Longoria, Esq.
                             Fishers, IN 46037            Doonan, Graves & Longoria, LLC
                                                          100 Cummings Center
                                                          Suite 303C
                                                          Beverly, MA 01915
DEFENDANT
                             Cody L. Gallagher                 Defaulted
                             21 Alden Road                     Pro Se
                             Winthrop, ME 04364




  a) The docket number of this case is 1:20-cv-00401-JDL.

  b) All parties to these proceedings received notice of the proceedings in accordance with the

       applicable provisions of the Federal Rules of Civil Procedure.

  c) A description of the real estate involved, 44 New England Road, Augusta, ME 04330 is set

       forth in Exhibit A to the Judgment herein.

  d) The street address of the real estate involved is 44 New England Road, Augusta, ME 04330.


                                                     3
Case 1:20-cv-00401-JDL Document 18 Filed 05/06/21 Page 4 of 4                     PageID #: 264



     The Mortgage was executed by the Defendant, Cody L. Gallagher, on September 16, 2016.

     The book and page number of the Mortgage in the Kennebec Registry of Deeds is Book

     12414, Page 305.

  e) This Judgment shall not create any personal liability on the part of the Defendant, but shall

     act solely as an in rem judgment against the property, 44 New England Road, Augusta, ME

     04330.




     SO ORDERED.

     Dated: May 6, 2021

                                                             /s/ Jon D. Levy
                                                          CHIEF U.S. DISTRICT JUDGE




                                                4
